                 Case 2:20-cr-00176-WBS Document 18 Filed 08/05/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                     EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-00176-WBS
11                                 Plaintiff,            ORDER FINDING EXCLUDABLE TIME UNDER
                                                         THE SPEEDY TRIAL ACT
12                           v.
13   ELIGIO MUNOZ,
14                                Defendant.
15

16                                              FINDINGS AND ORDER

17          1.       During a status conference held on July 26, 2021, the Court confirmed trial for August

18 24, 2021. Docket No. 16. The Court further ordered that proposed jury instructions, voir dire, verdict

19 form, and any exhibit/witness lists be filed no later than August 9, 2021. Docket No. 16. The Court

20 further ordered that any trial briefs be filed no later than August 17, 2021. Docket No. 16.
21          2.       With the agreement of the parties and based upon defense counsel’s need to prepare for

22 the upcoming trial date, the Court ordered time excluded from the Speedy Trial Act under Local Code

23 T4 between July 26, 2021, and August 24, 2021. Docket No. 16.

24          3.       In support of the excludable time finding covering July 26, 2021, and August 24, 2021,

25 the Court found the following:

26                   a)     Counsel for the defendant desired additional time to: review discovery in this

27          case, prepare any necessary pre-trial filings, consult with his client, conduct investigation and

28          research related to the charge, and to otherwise prepare for the August 24, 2021 trial date.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00176-WBS Document 18 Filed 08/05/21 Page 2 of 2


 1               b)      Time is properly excluded from the Speedy Trial Act because defense counsel

 2        needed additional time that is reasonable in order to effectively prepare for trial, taking into

 3        account the exercise of due diligence.

 4               c)      The government did not object to the continuance.

 5               d)      Based on the above-stated findings, the ends of justice served by continuing the

 6        case as requested outweigh the interest of the public and the defendant in a trial within the

 7        original date prescribed by the Speedy Trial Act.

 8               e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 9        et seq., within which trial must commence, the time period of July 26, 2021, to August 24, 2021,

10        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

11        because it results from a continuance granted by the Court at defendant’s request on the basis of

12        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

13        of the public and the defendant in a speedy trial.

14

15        IT IS SO ORDERED.

16

17        Dated: August 5, 2021

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
